 CENCOM OF MISSOURI253Cencom of MissouriandCommunications Workersof America,AFL-CIO. Case 14-CA-1781024 November 1986DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON, ANDSTEPHENSOn 30 September 1985 Administrative LawJudge Elbert D. Gadsden issued the attached deci-sion.The Respondent and the General Counselfiled exceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2 and to adopt the recommended Orderas modified.1The Respondenthas excepted to some of the judge's credibility find-ingsThe Board's establishedpolicyisnot to overrule an administrativelaw judge's credibility resolutions unless the clearpreponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find nobasis for reversingthe findingsThe Respondent contends that with its takeover it implemented dra-matic changes in the bargaining unit employees'terms andconditions ofemployment to militate against a finding of substantialcontinuity in theidentity of the employing enterprisefrom Warner Amex to theRespond-entWe agree with the Respondentthat thejudge failedto identify cer-tain changes institutedwith thetransferof businessoperationsThus, inaddition to changes outlined in the judge's decision,the recordrevealsthat the Respondent also eliminateda stock purchaseplan, grievance pro-cedure, premium paypolicy, andlong- and short-termdisability cover-age Further,the Respondent modified its predecessor's "on-call" proce-dures,methods of computing overtime and leave accrual,holiday paypractices,probationary policies, and employee medical plan contributionsThese changes in the working conditions(which theRespondent wasfree,of course,tomake),however, donot basicallyaffectthe continu-ation of the employing enterpriseFabstee! Co of Louisiana,231 NLRB372, 377 (1977), enfd 587 F 2d 689 (5th Cir 1979) See alsoNLRB vBurnsSecurityServices, 406 U S 272, 294, 295 (1972)Member Johansen finds that these changesconcernmatters that are notrelevant tothe continuity-of-enterprise inquiry underBurnsInstead, hefindsthat the Respondent merely exercised its right to make changes inthe employees'initial terms and conditionsof employmentBy settingemployees'initial terms and conditions of employment,however, the Re-spondent did not affect the nature of the employing enterprise8On 12May 1986 the Respondentfileda motion to reopen the recordand a supportingbriefTheGeneral Counsel filed a response in opposi-tion to the motionon 27 May 1986 TheRespondent contends that itsoperations have changed substantially since the judge renderedhis deci-sion in this case.We find that the changes outlined inthe Respondent'smotion occurred well after the time relevant to the determination ofsuccessorship statusThe recordestablishes that on 3 and11January1985 the Union requested that the Respondent recognize and bargainwith it on behalfof former WarnerAmex unit employeesThe recordalso shows that prior to the requests the Respondent commenced oper-ations with a workforceconsisting entirely ofitspredecessor's employ-eesWe therefore find the Respondent'sdutyto recognize and bargainwith the Union began on 3 January1985SeeRedok Enterprises, 277NLRB 1010 fn3 (1985)The changesmentioned in the Respondent'smotion,having occurred after the relevant date, do notaffect ourconclu-sion that the Respondent is a successor employer toWarner Amex SeeHudson River Aggregates,246 NLRB192 fn.3 (1979),Pre-EngineeredBuilding Products,228 NLRB841 fn 1(1977)Accordingly,as the Re-The General Counsel excepts to the judge's de-scription of the appropriate bargaining unit.Wefind merit in this exception.As explained more fully in the judge's decision,on 19 January 1984 the Union was certified as thecollective-bargainingrepresentativeofWarnerAmex Cable Communications' (Warner) employeesin the following unit:Demand Maintenance Technician, PreventiveMaintenance Technician, Permit Processor, In-staller,Pre-wire Installer,Warehouser, LeadWarehouser,QualityControlTechnician,Lead Quality Control Technician, ElectronicsQuality Control Technician, Lead Pre-wire In-staller,Construction Lineman, Bench Techni-cian,Lead Tracker, Qube Activation Techni-cian,Non-pay Technician, Converter Repair,and Dispatcher, EXCLUDING all office cleri-cal and professional employees, temporary em-ployees, guards, and supervisors as defined inthe Act and all other employees.Shortly afterWarner and the Union executed a1-year contract, the Respondent purchased Warnerand its assets.When the Respondent commencedoperations on 1 January 1985, its work force con-sisted entirely of formerWarner employees. Al-though the Respondent's employees continued toperform all the work previously performed byWarner's employees, certain job functions wereconsolidated as part of an effort to streamline oper-ations.The Respondent essentially reclassified theunit employees' modified functions into the follow-ingcategories:locator/utilitiescoordinator,installer/technician,pole linemaintenance,3 andsuper technician. This reclassification did not re-quire extensive cross-training of employees be-cause, in most instances, the newly classified em-ployee had been called on at times in the past toperform the work that was now added to his orher formal classification.The judge concluded that the proper descriptionof the appropriateunit remainedthatwhich wasset forth in the Board's original certification.Weagree with the General Counsel that a unit descrip-tion that reflects the new job titles assigned by theRespondent to the unit employees' work is appro-priate. In addition to finding that the unit descrip-tion recommended by the judge is obsolete, wespondent seeks to present evidence that if adduced and credited, wouldnot require a different result, we deny the Respondent'smotion In doingso, however,we note that the affirmative bargaining order rendered inthis decision applies only with respect to unit employees employed by theRespondent at the operations based in Olivette and Fenton,Missouri8 In sec III,(c), of his decision,the judge inadvertently referred to em-ployee Darrell Best's new job title as"pull line maintenance"The cor-rect title for Best's job is "pole line maintenance "282 NLRB No. 37 254DECISIONSOF NATIONAL LABOR RELATIONS BOARDnote that, although ,the General Counsel first pro-posedmodified unit language in the complaintissued7March 1985, the Respondent has at notime objected to the General Counsel's proposedlanguage or questioned its accuracy. Further, therevised job titles are consistent with record evi-dence offered by the Respondent during the hear-ing.Finally, the amended unit description wouldencompass all employees at the Respondent's Oli-vette and Fenton, Missouri facilities,who performthe same unit work previously performed by War-ner's unit employees. Accordingly, we shall revisethe unit description as follows:4Allfieldtechnicianemployees includingLocator/UtilitiesCoordinator, Installer/Tech-nician,PoleLineMaintenance, and SuperTechnician, EXCLUDING all office clericaland professional employees, temporary em-ployees, guards, and supervisors as defined inthe Act and all other employees.ORDERThe National Labor Relations Board adopts therecommended Order of the 'administrative lawjudge as modified below and orders that the Re-spondent, Cencom of Missouri, St. Louis, Missouri,itsofficers,agents,successors, and assigns, shalltake the action set forth in the Order as modified.1.Substitute the following for paragraph 1(a)."(a)Refusing to recognize and bargain withChargingPartyCommunicationsWorkersofAmerica, AFL-CIO as the exclusive collective-bar-gaining representative of the employees in the Oli-vette and Fenton, Missouri facilities in the appro-priate bargaining unit described below, regardingwages, hours,, working conditions, and other termsand conditions of employment:Allfieldtechnicianemployees includingLocator/UtilitiesCoordinator, Installer/Tech-nician,PoleLineMaintenance, and SuperTechnician, EXCLUDING all office clericaland professional' employees, temporary em-ployees, guards, and supervisors as defined inthe Act and all other employees."2.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively throughrepresenta-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT fail or refuse to recognize andbargain with Communications Workers of Amer-ica,AFL-CIO as the exclusive collective-bargain-ing representative of the employees in the Olivetteand Fenton, Missouri facilities in the appropriateunitdescribedbelow regardingwages,hours,working conditions, and other terms and conditionsof employment:Allfieldtechnicianemployees includingLocator/UtilitiesCoordinator, Installer/Tech-nician,PoleLineMaintenance, and SuperTechnician,EXCLUDING all office clericaland professional employees, temporary em-ployees, guards, and supervisors as defined inthe Act and all other employees.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL recognize and, on request, bargainwith the Union as the collective-bargaining repre-sentative of our employees in the unit describedabove with respect to wages, hours, and otherterms and conditions of employment and, if an un-derstanding is reached, embody such understandingin a signed agreement.CENCOM OFMISSOURI4We also amend the judge's Conclusionof Law4 to incorporate theabove-revised unit description.Sharon G.Birenbaum, Esq.,andRobertS.Seigel Esq.,forthe General Counsel.Ronald Kreismann,Esq. (Finley,Kumble,Wagner,Hein,Underberg,Manley & Casey),ofNew York, NewYork, for theRespondent. CENCOM OF MISSOURI255DECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN,Administrative Law Judge. Acharge and an amended charge of unfair labor practiceswere filed on 21 January and 6 March 1985,respectively,by CommunicationsWorkers of America,AFL-CIO(theUnion or ChargingParty)against Cencom of Mis-souri (theRespondent).The Regional Director forRegion 14,on behalf of the General Counsel,issued acomplaint against the Respondent on'7March 1985. `The complaint alleges that as of i January 1985 theRespondent,Cencom, becamethe successor of WarnerAmex CableCommunications of St.Louis,Missouri; thatsince that date(1January 1985)the Respondent has em-ployed unit employees of predecessorWarner Amexwho at thetime were representedby the Union, whichat all times since1 January1985 has been the exclusiverepresentative of the unit employees for purposes of col-lective bargaining with respect to rates of, pay, wages,hours,and other terms andconditionsof employment;that on II January 1985, the Unionorally requested theRespondent to recognize and bargain with it on behalf ofthe unit employees,which requesttheUnionrenewedduring a meeting with,theRespondent on 11 January1985; and that since the date of those requests,the Re-spondent has failed and refused to recognize and bargainwith the Union, in violation of Section8(a)(1) and (5) ofthe Act.The Respondentfiled an answer on 28 March 1985,denying that it has engaged in any unfair labor practicesas set forth in the complaint.A hearing in the above matter was'held before me inSt.Louis,Missouri,on 22 May 1985.Briefs have beenreceivedfrom the General Counsel and the Respondent,respectively, which havebeen carefully considered.On the entire record,including my observation of thedemeanor of the witnesses,and my consideration of thebriefs filed by the General Counsel and the Respondent,respectively,Imake the followingFINDINGS OF FACT1.JURISDICTIONWarner Amex Cable Communications of St.Louis,Missouri (Warner Amex)was, until 31 December 1984, aMissouri corporation pursuant to the laws of the State ofMissouri.As such,Warner Amex maintained a principalplace of business at 9358 Deilman Industrial Drive, St.]Louis,Missouri(the St.Louis facility),where it engagedin the operation of'cable television systems in St. LouisCounty.During the 12-month periodprior,to 31 December1984,Warner Amex,in, the course and conduct of itsbusiness operations, purchasedandreceived at its St.Louis facility products,goods,and materials valued inexcess of $50,000 directly from points located outside theState of Missouri.The complaint alleges, the parties stipulated,and I findthatWarner Amex Cable Communications of St.Louis,Missouri,was an employer engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.'The' Respondent;Cencom Cable Associates,Inc., at alltimesmaterial,has been jointly owned by copartnersRobert A.Brooks and James C. Allen, doing businessunder the name of Cencom of Missouri, a limited part-nership.The Respondent has maintained its principalbusiness offices at 14500 South Outer Forty Road, Ches-terfield,Missouri(theChesterfield business),at9358Deilman Industrial Drive,St.Louis,Missouri(the St.Louis facility),and at a facility in Fenton,Missouri. TheRespondent is engaged in the operation of the cable tele-vision systems in St.Louis County.Based on a projection of the Respondent's operationssince 1 January 1985,when the Respondent commencedoperations,the Respondent,in the course and conduct ofitsbusiness operations,will annually purchase and re-ceive at its St. Louis,Missouri facility products,goods,and materials valued in excess,of $50,000' directly frompoints located outside the`State of Missouri.The complaint alleges, the answer admits, and I fmdthat the Respondent is now,.and has been at all timesmaterial,an employer engaged in commerce within themeaning of Section 2(2), (6), and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe undisputed and credited testimony of William R.Harwell,administrative assistant to the vice president ofCommunicationsWorkers of America, AFL-CIO (theUnion),establishedthat the Unionrepresents employees,negotiates contracts,and participates in grievance and ar-bitration procedures with respect to wages,benefits, andconditions of employment.Employees hold membershipin the Union and participate in the Union's local' meet-ings.Based on the foregoing uncontroverted evidence, Ifind that CommunicationsWorkers of America,, AFL-CIO is,and has been at all times material;a labor organi-zation within the meaning of Section2(5) of the Act.II.THE ALLEGEDUNFAIR LABOR PRACTICESA. Background InformationAbout 1980,Warner Amexcommenced installing andoperating a cable television system pursuant to franchisesin approximately 24 municipalities in St.Louis County.On 19 January 1984 the Union was certifiedas the exclu-sive representative of all employeesof Warner Amex inthe unit described as follows:Demand MaintenanceTechnician, Preventive Main-tenanceTechnician,PermitProcessor,Installer,Pre-wireInstallerWarehouser, Lead Warehouser,Quality Control Technician, Lead Quality ControlTechnician, Electronics Quality Control Technician,LeadPre-wire Installer,ConstructionLineman,Bench Technician, Lead Tracker, Qube ActivationTechnician, Non-pay Technician, ConverterRepair,and Dispatcher EXCLUDING all officeclericaland professional employees,temporaryemployees,guards, and supervisors as definedin the Act and allother employees. 256DECISIONSOF NATIONALLABOR RELATIONS BOARDWarner Amex entered into .an agreement for the pur-chase of allits assetsby the designee Respondent on 22October 1984.The record and undisputed testimony show thatWarner Amex commenced negotiating with the Union inMarch 1984, and the parties reached an agreement on acontract for 1 year, which was ratified by the Union inAugust 1984, and executed by the parties 29 November1984.The record also shows that on 22 October 1984Warner Amex entered into an agreement by which theRespondent, as designee of Cencom Cable Associates,Inc., agreed to purchase all the assets of Warner Amex,providingWarner Amex could transfer the franchisesunder which 85 percent of the subscribers of WarnerAmex were being serviced. (G.C. Exh. 6.) During theprocess of obtaining the franchises from the several mu-nicipalities, the Respondent submitted an executive sum-mary, which stated, in part, that the Respondent "hascontractually agreed with Warner Amex to `step into itsshoes' and make no operational changes" or modifica-tions in the Warner Amex franchises relevant to the op-eration of the cable system Warner services, includingthe Qube services. (G.C. Exh. 3.)About 14 December 1984, Warner Amex (David M.Mintzes, vice president of industrial relations for WarnerAmex) telephonically and in writing notified the Unionthat the sale of Warner Amex would be consumated on28 December 1984, on which date Warner Amex willcease to existas a businesstitle; that in accordance withthe existing collective-bargaining agreement betweenWarner Amex and the Union, Mintzes had given noticeof the existence of the collective-bargaining agreement tothe purchasing Respondent; that during the week of 17December,all bargainingunit employees will be notifiedof their termination, at which time they will also begiven applications to apply for employment with the Re-spondent,which he suggested the Union urge the em-ployees to complete and submit to the Respondent imme-diately.Mintzes alsodelivered a copy of the collective-bargainingagreementbetweenWarner Amex and theUnion to the Respondent's attorney on 30 November1984.Warner Amex was in fact sold to RespondentCencom of Missouri about 28 December 1984, and busi-ness operations and cable service were not interrupted bythe sale and transfer.'B. Respondent Continued the Cable Television Servicefor Warner AmexThe Respondent hired 70 out of 100 (70 percent) ofWarner Amex's employees, and 30 out of 42 (approxi-mately 71 percent) of Warner Amex'sbargaining unitemployees, and commenced business operations about 1January 1985. Consequently, on the latter date, the Re-spondent's entire work force consisted of former employ-ees of Warner Amex.After returning from 2 weeks' vacation, Communica-tionsWorkers of America (CWA) Representative Wil-liam R. Harwell called the Respondent's co-owner andpartner, James Allen, on 3 January 1985, and informedhim that the CWA Union represented employees of theRespondent. Allen expressed doubt that CWA represent-ed the employees and Harwell asserted that he did repre-sent the employees and requested Allen to meet withhim 11 January 1985 for further discussion of the matter.Allen agreed to meet Representative Harwell on the datesuggested.The uncontroverted testimony of Harwell shows thathe and George Bair of CWA met in the office of Allen,with Allen and another representative of the Respondenton 11 January 1985. During the meeting Harwell re-quested the Respondent to negotiate with them as therepresentative of its employees in the collective-bargain-ing unit, but the Respondent refused to recognize andbargain with the Union. There was no further contactbetween the Respondent and the Union after the 11 Jan-uary meeting and before the charge filed by the Union21 January 1985.C. Is the Respondent the Successor of Warner AmexThe Respondent contends its refusal to recognize ' andbargain with the CWA is not in violation of Section8(a)(1) and (5) of the'Act because its operational struc-ture and business practices are not substantially the sameas those of Warner Amex so as to render the Respondentas successor employer to Warner Amex.In support of its allegation that the Respondent is thesuccessor of Warner Amex, the General Counsel present-ed witnesses who described their job functions and titlesforWarner Amex as compared with their job functionsfor the Respondent as follows:Job Title andJob at RespondentFunction-WarnerAmexDennis McNew(1)GeneralEssentially the same work,Warehouse dutiesexcept not consistently onbetween 10 December call with a beeper. Works1980 and Decembermore on microwave.1984(2) Installer-upgrading anddowngradingchannels.(3)DemandWork is performed in theMaintenancesame areas plus BUC area 8.Technician (DMT)-troubleshooter tocorrect problems onfeeders. On call toperform work whichsometimesoverlappedwith installer work.'The above facts are not disputed and are not in conflict in therecord CENCOM OF MISSOURI257(4) PreventiveMaintenanceTechnician (PMT)-balancing or adjustinglevels on amplifiers,sweeping and splicingcable on telephonepolls-mostlyperformed on thetrunk and amplifiers.David DeSutter(1)WarehousemanWorks under two immediatefrom what they performed for Warner Amex. However,supervisors he workedhe pointed out, the same jobs existed and performed atunder at Warner AmexWarner Amex exist and are now performed at the Re-spondent, even though a particular job may now be per-formed by a different former employee of Warner Amex.David DeSutter worked for Warner Amex as a ware-houseman, installer, and a demand maintenance techni-Salary-the same;Hours-the same;Tools-the same;Benefits-lost retirement,dental and educationalassistancewithRespondentEssentially the same workwith no additionaltraining.Usessametools, equipmentand truck. Same work hoursand started with samesalary.(2) Installer(3)DemandMaintenanceTechnician (DMT)Uses the same:(a) Tools(b)Truck, and works the same hours under thesamesupervisorSeveral senior installers had to have additional trainingto perform a little more of the service work.John Aubuckon(1) Pre-wire installerWork is essentially thesame. Uses the same tools.Earns the same salary, usesthe same truck, and worksthe same hours.(2) InstallerTools-screwdrivers,crimpers, wire plyers,hammers,power drill,ladders, safetyequipment, climbinggear, safety belts.David BransonTracker and Quality Control TechnicianEmployeeDennisMcNew who worked as a ware-houseman and installer for Warner Amex, was hired bythe Respondent as a supertechnician, which is describedas the same function as a preventivemaintenancetechni-cian at Warner Amex. He further testified that some bar-gaining unitemployees' positions were changed whentheywere hired by the Respondent. Some positionchanges resulted from a promotion of the employee, likeRandy Webb was previously a dispatcher with WarnerAmex, but workedas an installerfor the Respondentuntil about late May 1985.He saidsome other employeesperform different job functions with the Respondentclan (DMT). Although he said some senior installers hadto have additional training to perform a little more of theservicework for the Respondent, he does not performany job tasks for the Respondent that he did not performforWarner Amex.Essentially, the undisputed and credited testimony ofMcNew, DeSutter, Aubuchon, and Branson appears tobe corroborative of one another, in the sense that someinstallers forWarner Amex remained installers for theRespondent, performing the same work; that some em-ployees who performed demand maintenance technicianwork (which included performing some installer andsome preventive maintenance technician work) may beperforming one or the other job function, or both, underthe same or a different job title with the Respondent; andthat some job functions were consolidated by the Re-spondent and performed by an employee in one or acombination of the job specialties, which existed atWarner Amex, under the same or a different job title atthe Respondent.Linda Skala,presently director of human resources-handling payroll and employee benefits for the Respond-ent-formerly worked asassistantsecretary and officemanager-supervisor forWarner Amex. In her testimonyshe described the comparative job functions and titles ofthe employees when they worked for Warner Amex, asnow compared to their employment with the Respond-ent, asfollows:For Warner Amex1.R. Beck-UtilitiesCoordinator,processes permits2.Randy Webb-Dispatcher, dispatchesservice calls3.Darrel Best-Quality ControlTechnician, inspectsconstruction4. James Berry-Demand MaintenanceTechnician, runsservice calls5.Donald Brendel-MaintenanceTechnician, pulltransfers and pre-wire6.Dale Dennis-Construction ServiceCoordinator, handlescustomer complaintsis the officeFor the RespondentLocator UtilitiesCoordinator no permitprocessingInstaller Technician,dispatching and performinginstallationsPull Line Maintenance,performs pull transfers andmoves cableInstaller Technician, servicecalls and installationsInstaller Technician,servicingcalls andperforminginstallationsInstallerTechnician,performinginstallations 258DECISIONSOF NATIONAL LABORRELATIONS BOARD7.David DeSutter-Installer Technician,Demand Maintenance servicing calls andTechnician,serviceperforming installationscalls8. Steven Marshall-Installer TechnicianQuality ControlInspects construction9.Dennis McNew-Super Technician, overPreventiveassistant technicians on callMaintenanceon alternate shiftsTechnician, trunk line,cable and feeder work10.Dean Muchnick- Installer TechnicianDemand MaintenanceTechnician11.Eric Rives-Installer TechnicianInstaller Technician12.CharlesHampton-InstallerTechnicianNot an installer13.DeBret Kroeges-Demand MaintenanceTechnicianNow InstallerTechnician14. John Aubuchon-ResignedInstaller Technician15.Harold Martin-Was Installer TechnicianPreventivebut has since resignedMaintenanceTechnician16.Michael Evans-Installer TechnicianPreventiveMaintenanceTechnician17.Michelle Gold-Was Installer TechnicianInstaller TechnicianWarner AmexPositions for RespondentEmployed AreaMaintenanceSupervisorsa.BillWolf-Now Super TechnicianSupervisorb. Bill Kuekler-AreaDispatcher,assistant head,Maintenanceand technicianSupervisorc. John Dotson-Super TechnicianSupervisorAllmaintenance supervisors'jobswere abolishedunder Respondent and all technicians now report to Ev-erettBurrows.Pull linemaintenance employees nowreport to Bill Gast, instead of to Bob Shemrock. Thedrafter previously reported to Schemrock now reports toDave Miller,engineering service manager.Responsibilities of the head technician are now com-bined with the video technician under the supervision ofthe dispatcher.The location of the engineering manager has been di-vided between Deilman Industrial Drive Building andthe Fenton warehouse; and Bill Wolf has been movedfrom 9334 into the next building, the north location, sothat the demand maintenance technicians and the preven-tive maintenance technicians can report to him.Employees who were onlyinstallers or demand main-tenance technicians had to be trained in each other's jobfunctions on the job over a period of 2 to 3 weeks.Director Skala further explained that the demandmaintenance technician position has been consolidatedwith the installer technician to operate at a lower staffinglevel, and render quality service in a shorter period oftime to the customers.She said such consolidation of po-sitions eliminated some positions maintainedby WarnerAmex, which accounts for the reason the Respondentdid not employ 12 of Warner Amex's 42 bargaining unitemployees.Analysis and ConclusionsWhether the Respondent failed and refused to bargainwith the Union in violation of Section 8(a)(1) and (5) ofthe Act,as alleged,depends on a determination of thefollowing subordinate factual question:Are the Respond-ent's organizational and operational structure and busi-ness practices substantially the same as those of WarnerAmex,so as to constitute the Respondent a successoremployer to Warner Amex and obligating it to bargainwith the Union of the former unit employees of WarnerAmex?The Board has held,with court approval, that whenallor a part of a business is sold the purchaser of thebusiness is a legal successor to the predecessor businessentity and has inherited the obligation to recognize andbargain with a union that represents the employees of thepredecessor.IndianapolisMack Sales,272NLRB 690(1984);JeffriesLithographCo.,265NLRB 1499, 1503(1982), enfd.752 F.2d 459(9th Cir.1985);NLRB v.Burns Security Services,406 U.S. 272(1972).The Board has also held inCruse Motors,105 NLRB242, 247(1953).Where the enterprise remains essentially the same,the obligation to bargain of a prior employer de-volves upon his successor in title . . . .Where,however,the nature or extent of the employing en-terprise,or the work of the employees, is substan-tially changed,the transfer of a part, or even all, ofthe physical assets does not carry with it the dutyof the former owner to continue bargaining withthe former exclusive representative.However,in view of the multiple and varied situationsthatmay accompany a change in the employing enter-prise,the Board has long established the criteria for de-termining whether there is substantial evidence of thefollowing aspects of the purchasing enterprise as follows:(1) continuity in the same business operations;(2) use ofthe same plant; (3) employs the same or substantially thesame work force;(4) the same jobs exist under the sameworking conditions; (5) employs the same supervisors;(6) uses the same machinery,equipment, and methods ofproduction;and (7) manufactures the same product oroffers the same services.AircraftMagnesium,265 NLRB1344,1345, supra. CENCOM OF MISSOURIApplying these criteria to the Respondent's operations,the credited evidence demonstrates:1.The Respondent, as was Warner Amex, is engagedin the operation and delivery of cable television systems.There was no hiatus in the same television systems busi-nessoperations prior or subsequent to the transfer ofownership from Warner Amex to the Respondent. I,therefore, conclude and find that there was substantialcontinuity in the same business operations by the Re-spondent.2.Although the Respondent presented uncontrovertedtestimony that for convenience the offices of some super-visors were moved from one building to another buildingthat was also previously occupied by Warner Amex, theevidence substantially established that except for its of-fices located at 14500 South Outer Forty Road, Chester-field,Missouri, the Respondent carries on its total busi-ness operations in thesamebuilding facilities (9358 Dell-man Industrial Drive, and in Fenton, Missouri) as didWarner Amex; and that only the reporting location of afew unit employees was changed to another of the samefacilitiesused by Warner Amex. Under these circum-stances, contrary to the Respondent, I find that the evi-dence supports the conclusion that the Respondent occu-piesand uses essentially the same business facilities, orplant, thatWarner Amex occupied and used..Since it has been established by the uncontrovertedevidence that the Respondent employed 30 out of 42 bar-gaining unit employees and 70 out of 100 nonbargainingunitemployeeswho were previously employed byWarner Amex, I find that the Respondent has employedsubstantially the same work force that was employed byWarner Amex.4. In addressing the question whether the same jobsexist under the same working conditions at the Respond-ent, it is first noted that the General Counsel presentedfour employee witnesses who had actually performedwork for Warner Amex and are now actually performingwork for the Respondent. Linda Skala previouslyworked as office manager-supervisor for Warner Amex,and now works as director of human resources for theRespondent. Ms. Skala was the only witness to testify onthe Respondent's behalf regarding job titles and job func-tionsatWarner Amex, and now at the Respondent. InanalyzingDirector Skala's testimonial account againstthe testimonial account of McNew, DeSutter, Aubuchon,and Branson, I find that although some specific job func-tions have been consolidated with one or more other jobfunctions, all thework previously performed by thework force of Warner Amex is still performed by thework force of the Respondent. The work performed atWarner Amex's and the Respondent's operations includesinstallingcable in homes, apartments, or other buildingsof customers, and preparing and repairing cablelines andequipment, as well.Warner Amex classified its technicians as preventivemaintenancetechnicians (PMT), demandmaintenancetechnicians (DMT), and installers. The Respondent clas-sified the technicians as supertechnicians and installertechnicians.Employer witnesses, and to some extent,Skala, testified thatWarner Amex's PMT worked pri-marily on main trunk lines of the system. They could,259and sometimes did, perform the work of DMTs and in-stallers.Because they were trained to prevent majorproblems in the system, they were the most skilled tech-nicians.DMT worked primarily on feederlinesthat ex-tended from the main trunk to the customer's buildingInstallersworked primarily on the receiving equipmentin the customer's building but they could, and sometimesdid,perform installerwork.On occasion, DMT per-formed PMT and installer's work. The Respondent ad-mitted its system technicians perform thesamejob func-tion thatWarner Amex's PMTs performed The recordshows the Respondent's installer technicians perform thesame work the DMTs previously performed. The undis-puted and credited testimony of the employee witnessesalso established that they work the same hours, receiveessentially the same salary, and have essentially the samebenefits, less retirement, dental, and educationalassist-ance that they enjoyed at Warner Amex.2The credited evidence shows that some job functions(mostly installerwork) have been consolidated withother job functions by the Respondent, and that somenew performing employees had to undergo 2 to 3 weekson-the-job training. It is noted, however, that most otheremployees did not require any additional training. Assuch consolidated job functions were generally given an-other title, and both or all such job functions may havebeen previously performed by the employee to whomthe new title was assigned, a few employees may nothave previously performed both functions, although therecord shows that a majority of the employees had pre-viously performed and are now performing installerwork. The only changes the Respondent implemented initsoperations are: expanding its cable television systemservices into a wider geographical area, and being ableto perform a few more jobs with fewer employees as aresult of consolidating some job functions with other jobfunctions, and changing the supervisory assignments ofsome supervisors who previously worked for WarnerAmex. All job functions are otherwise performed undersubstantially the same conditions, with essentially thesamework force.5.The evidence is clear that the Respondent employedall the supervisors who were formerly employed in man-agement at Warner Amex. Some of such supervisorypersons are Bob Shemrock, William (Bill) Gast, JeffreyClark, BillKuelker, and Everett Burrows. The undis-I I find little actual conflict in the accounts of the unit-employee wit-nesses as compared with witness Skala However, to the extent that theiraccounts differ, I credit the unit employee witnesses over DirectorSkala's account because I was persuaded by the contents of their testimo-ny and their demeanor that they know more about whatjobs were andare now actually performed by themselves and other workers, have ob-served or worked with fellow employees performing other job functionsAccording to Director Skala, nearly all workmen have performed or arenow performing installer technician work I was also persuaded by thedemeanoir of the unit employee witnesses that they were testifying accu-rately and truthfully,while I was persuaded Director Skala was less ac-curate about the actual job functions of some employees, as she continuedto refer to her notes during her testimonyAdditionally,because the Re-spondent did not produce any employee witnesses who actually performthe principal work functions of the business, or supervisors of such work-men, IfindDirector Skala's uncorroborated account somewhat self-serv-ing and not convincing, that most of the job functions and the superviso-ry positions were substantially changed 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDputed and credited testimony of four employee witnesses,corroborated in part by Director Skala, established thefollowing:a.While employed at Warner Amex, PreventiveMaintenance Technicians (PMT's), demand Mainte-nance Technicians (DMT's),and installers, reportedtoAreaMaintenance supervisors (AMS's) andAMS's reported directly to Everett Burrows, whowas the ultimate. supervisor ofalltechnicians.AfterRespondent abolishedtheAMA'spositions,Bur-rows now continues to supervisealltechnicians forRespondent, including McNew and DeSutter.b.Frank Webb was general manager for WarnerAmex and was also general manager for Respond-ent until 1 May 1985.c.William (Bill)Gast,was manager of TechnicalOperations forWarner Amex on construction. Hecontinues in that position for Respondent but as-sumes responsibility for the decreasing constructionwork, of which Shemrockwas managerforWarnerAmex.d. Jeffrey Clark was vice president of operationswithWarner Amex, and he continues in that posi-tion for Respondent.e.Charging Party witnessMcNew testified heworks under the supervision of his prior immediatesupervisors.However, it is well established by theevidence that Respondent is engaged in the samepredecessor business, that Respondent employs asubstantial number of supervisors who formally [sic]supervised unit employees of Warner Amex; andthat the current job titles of most of such supervi-sors have been simply changed by Respondent forbetter coordination of the work schedules, althoughseveral of them perform essentially the same workfunction.It is clear from the undisputed and credited testimonythat Everett Burrows performs essentially the same su-pervisory functions for the Respondent that he previous-ly performed for Warner Amex, currently supervisingMcNew and DeSutter, whose job functions are essential-ly the same. I therefore find on the foregoing creditedevidencethat theRespondentemploys a substantialnumber of supervisory personnel who formerly super-vised unit employees of Warner Amex; and that althoughthe current job titles of these former supervisors havebeen changed by the Respondent, they nevertheless per-form essentiallythe sameor related job function.The Respondentargues,however, that since it abol-ished the area maintenance supervisors positions, whichincluded SupervisorsWolf,Kuelker, and Dotson, andmain line employees now report to one supervisor, DaveMiller,engineering service manager, Respondent doesnot now employ the same supervisors in the same super-visorycapacities.Although these title changes by theRespondent are not disputed and are acknowledged, it isparticularly noted, that the Respondent (Director Skala)did not describe the specific supervisory or managerialfunction of the other former supervisory personnel stillin its employ.Nor did it explain when such supervisorytitle or job function changes took place.In the absenceof such specificity,the Respondent's evidence does notestablish that all of its former Warner Amex supervisorsperform essentially different job functions.Under thesecircumstances,I find that the Respondent employs sub-stantially the same supervisors who were previously em-ployed by Warner Amex.6.Employee witnesses McNew,DeSutter,and Aubu-chon testified without dispute that they use the sametools they used at Warner Amex when performing theirwork for the Respondent.DeSutter and Aubuchon usethe same truck and equipment they used while workingforWarner Amex. The evidence did not establish thatthe Respondent employees use any new or substantiallydifferent tools or equipment to perform their work thanwere used by them to perform work for Warner Amex.Additionally,because the Respondent is engaged in thesame business operations as was its predecessor WarnerAmex, it is unequivocally clear that it uses substantiallythe same machinery,equipment,and methods of per-forming its work operations as were previously used byWarner Amex.7.The evidence is uncontroverted and I find that theRespondent offers and delivers the same cable televisionservices to essentially the same, although some addition-al, customers;to the same municipalities;under the samefranchises,in the same,although additional,geographicalareas.I, therefore,conclude and find on the foregoing evi-dence that there is substantial continuity of the businessoperations of Warner Amex by the Respondent;that theRespondent uses essentially the same business facilitiespreviously used by Warner Amex;that the Respondentemploys substantially the same work force that was em-ployed by Warner Amex; that essentially the same jobsexist under essentially the same working conditions atthe Respondent;that the Respondent employs substan-tiallythe same supervisors previously employed byWarner Amex;that the Respondent uses essentially thesame machinery,equipment,and methods of productionor delivery of services that were previously used byWarner Amex;and that the Respondent offers and deliv-ers the same cable television systems services to essen-tially the same customers,in the same municipalities, pur-suant to the same ordinances and franchises,in the same,and additional geographical areas as did Warner Amex.AircraftMagnesium,supra.I further find that the Re-spondent is the legal successor to the predecessor,Warner Amex,and is thereby obligated to recognize andbargain with the Union.JeffriesLithographCo.,supra.The Union represents the Respondent's employees in thebelow described collective-bargaining unit.Demand Maintenance Technician, Preventive Main-tenanceTechnician,PermitProcessor, Installer,Pre-wire Installer,Warehouser, Lead Warehouser,Quality Control Technician, Lead Quality ControlTechnician, Electronics Quality Control Technician,Lead Pre-wire Installer,ConstructionLineman,Bench Technician, Lead Tracker, Qube Activation CENCOM OFMISSOURI261Technician, Non-pay Technician, Converter,Repair,and Dispatcher, EXCLUDING all office clericaland professionalemployees, temporary employees,guards, and supervisors as defined in the Act and allother employees.Although there were minor changes in some job func-tions, employee benefits, and some expansion of the geo-graphicalareaserviced by the Respondent, such changesdo not significantly affect the above findings.FabsteelCo., 231 NLRB 372 (1977), enfd. 587 F.2d 689 (5th Cir.1979);IndianapolisMack,supra.The Respondent's Refusal to Recognize andBargain withthe UnionThe unpontroverted evidence of record establishedthat on 3 January 1985 Union Representative Harwelltelephoned the Respondent's co-owner, James Allen, andadvised him that the Union represented the Respondent'semployees. Although the Respondentexpresseddoubt ofthe authenticity of the Union's assertion, the Union reas-serted its representative authority and the Respondentagreed to meet with the Union on 11 January 1985.During their meeting on 11 January, the Union requestedtheRespondent to recognize and bargain with it onbehalf of its employees.When the Respondent refused,the Union filed a charge in the instant proceeding on 21January 1985. As previously found here as the Respond-ent is the successor of Warner Amex and is legally obli-gated torecognizeand bargain with the Union on behalfof its employees in the above-described unit, the Re-spondent's failure and refusal to do so constituted a vio-lation of Section 8(a)(1) and (5) of theAct.NLRB v.Burns Security Service,supra;Indianapolis Mack Sales &Services,supra.Respondentarguesthat its methods of operation are sosubstantially different from those of Warner Amex that itisnot a successor employer obligated to recognize andbargain with the Union as the Board found inGeorgetownStainlessMfg. Corp.,198 NLRB 234, 236 (1972). Howev-er,my review of that case reveals that the evidence ofsuccessorshipmeasuredagainst the criteria enunciated bythe Board inAircraftMagnesium,supra, orIndianapolisMack Sales,supra, is considerably less in probative qual-ity and quantity than the evidence in the case before me.I therefore deem theGeorgetown Stainlesscase inapplica-ble to the facts as found here.THE REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I will recommend that it beordered to cease and desist therefrom and that it takecertain affirmative action designed to effectuate the poli-cies of the Act.Having found that the Respondent violated Section8(a)(1) and (5) of the Act by unlawfullyfailing and refus-ing to recognize and bargain with Charging Party Union(CommunicationsWorkers of America, AFL-CIO) asthe exclusive collective bargaining representative of itsemployees in the appropriate collective-bargaining unit, Iwill recommend that the Respondent cease and desistfrom engaging in such conduct; that it be ordered to rec-bgdize"and, on request, bargain in good faith with Com-municationsWorkers of America, AFL-CIO as the ex-clusive collective-bargaining representative of its em-ployees in the appropriate bargaining unit.CONCLUSIONS OF LAW1.The Respondent, Cencom ofMissouri, is an employ-er engagedin commerce within themeaning ofSection2(6) and (7) -of the Act.2.Communications Workers of America, AFL-CIO isa labor organization within themeaning ofSection 2(5)of the Act.3.By unlawfully failing and refusing to recognize andbargain with Charging Party Communications Workersof America, AFL-CIO, Respondent violated Section8(a)(1) and (5) of the Act.4.All the below-described employees employed by theRespondent, constitutes an appropriate unit for purposesof collective bargaining within the meaning of Section9(b) of the Act:DemandMaintenanceTechnician, Preventive Main-tenanceTechnician,PermitProcessor,Installer,Pre-wire Installer,Warehouser, Lead Warehouser,Quality Control Technician, Lead Quality ControlTechnician, Electronics Quality Control Technician,Lead Pre-wire Installer,ConstructionLineman,Bench Technician, Lead Tracker, Qube ActivationTechnician, Non-pay Technician, Converter Repair,and Dispatcher, 'EXCLUDING all office clericaland professional employees, temporary employees,guards, and supervisors as defined in the Act and allother employees.5.At all times material, Communications Workers ofAmerica, AFL-CIO has been the exclusive collective-bargaining representative of the employees in the above-described appropriate unit within the meaning of Section9(a) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed3ORDERThe Respondent,Cencom of Missouri, 9358 DeilmanIndustrialDrive,St.Louis,Missouri,and 14500 SouthOuter Forty Road,Chesterfield,Missouri,itsofficers,agents,successors,and assigns, shall1.Cease and desist from(a)Refusing to recognize and bargain with ChargingParty Communications Workers of America,AFL-CIOas the exclusive collective-bargaining representative ofthe employees in the appropriate bargaining unit de-scribed above, regarding the wages,hours, working con-ditions,and other terms and conditions of employment.3 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 262DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Recognize and, on request, bargain collectivelywith Communications Workers of America, AFL-CIOas the exclusive collective-bargaining representative ofthe employees in the appropriate unit described above,with regardingwages,hours,working conditions, andother terms and conditions of employment of unit em-ployees and, if an understanding is reached, embody suchunderstanding in a signed agreement.(b) Post at its business facilities located at 9358 Deil-man Industrial Drive, St. Louis, and 14500 South OuterForty Road, Chesterfield, Missouri, and Fenton, Missou-Copies of the notice, on forms provided by the RegionalDirector for Region 14, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.I If this Order is enforcedby a judgmentof a United States court ofappeals, thewords in thenotice reading"Posted by Order of the Nation-alLaborRelations Board"shall read"PostedPursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of theNationalLabor RelationsBoard."